Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 3 TO THE

CREDIT AGREEMENT

Dated as of July 24, 2015

AMENDMENT NO. 3 TO THE CREDIT AGREEMENT (this “Amendment”) among YAHOO! INC., a
Delaware corporation (the “Borrower”), the banks, financial institutions and
other institutional lenders that are parties to the Credit Agreement referred to
below (collectively, the “Lenders”) and CITIBANK, N.A., as administrative agent
(the “Agent”) for the Lenders.

PRELIMINARY STATEMENTS:

(1) The Borrower, the Lenders and the Agent have entered into a Credit Agreement
dated as of October 19, 2012, as amended by Amendment No. 1 dated as of
October 10, 2013 and Amendment No. 2 dated as of October 9, 2014 (the “Credit
Agreement”). Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Credit Agreement.

(2) The Borrower, the Lenders and the Agent have agreed to amend the Credit
Agreement as hereinafter set forth.

SECTION 1. Amendments to Credit Agreement. The Credit Agreement is, effective as
of the date hereof and subject to the satisfaction of the conditions precedent
set forth in Section 2, hereby amended as follows:

(a) The definitions of “Applicable Margin” and “Applicable Percentage” are
amended in full to read as follows:

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Borrower’s Leverage Ratio on such date, as determined in
accordance with Section 2.12(f), as set forth below:

 

Leverage Ratio

   Applicable Margin for
Base Rate Advances     Applicable Margin for
Eurodollar Rate Advances  

Level 1

    

< 1.50:1.00

     .000 %      1.000 % 

Level 2

    

>1.50:1.00,

     .125 %      1.125 % 

< 2.00:1.00

    

Level 3

>2.00:1.00

     .250 %      1.250 % 



--------------------------------------------------------------------------------

“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Borrower’s Leverage Ratio on such date, as determined in
accordance with Section 2.12(f), as set forth below:

 

Leverage Ratio

  

Applicable

Percentage

 

Level 1

  

< 1.50:1.00

     .075 % 

Level 2

  

>1.50:1.00,

     .125 % 

< 2.00:1.00

  

Level 3

>2.00:1.00

     .175 % 

(b) The definition of “Base Rate” in Section 1.01 is hereby amended by adding to
the end of clause (c) thereof the following proviso:

provided that, if One Month LIBOR shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

(c) The definition of “Eurodollar Rate” in Section 1.01 is hereby amended by
adding to the end thereof the following proviso:

provided that, if the Eurodollar Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.

(d) The definition of “Termination Date” in Section 1.01 is amended by deleting
the date “October 8, 2015” and substituting therefor the date “July 22, 2016”.

(e) Schedule 1 is amended in full to read as set forth on Annex A to this
Amendment.

SECTION 2. Conditions of Effectiveness. This Amendment shall become effective as
of the date first above written (the “Effective Date”) when, and only when,
(a) the Agent shall have received counterparts of this Amendment executed by the
Borrower and all of the Lenders, (b) the Borrower shall have paid to the Agent,
for the benefit of the Lenders, all reasonable and documented fees then due and
payable (including the reasonable and documented accrued fees and out-of-pocket
expenses of counsel to the Agent) and (c) and the Agent shall have additionally
received all of the following documents, each such document (unless otherwise
specified) dated the date of receipt thereof by the Agent (unless otherwise
specified), in form and substance reasonably satisfactory to the Agent:

(a) Certified copies of the resolutions of the board of directors (or persons
performing similar functions) of the Borrower approving transactions of the type
contemplated by this Amendment.

(b) A certificate signed by a duly authorized officer of the Borrower stating
that:

(i) The representations and warranties contained in Section 3 are correct in all
material respects (except to the extent such representations and warranties are
qualified by materiality in the text thereof, in which case such representations
and warranties shall be true and correct) on and as of the Effective Date
(except to the extent such representations and warranties expressly refer to an
earlier date, in which case such representations and warranties shall be made on
and as of such earlier date); and

(ii) No event has occurred and is continuing that constitutes a Default.



--------------------------------------------------------------------------------

SECTION 3. Representations and Warranties of the Borrower The Borrower
represents and warrants as follows:

(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

(b) The execution and delivery by the Borrower of this Amendment and the
performance by the Borrower of the Credit Agreement (as amended hereby) and the
consummation of the transactions contemplated hereby and thereby are within the
Borrower’s corporate powers, have been duly authorized by all necessary
corporate action, do not contravene (i) the Borrower’s charter or by laws,
(ii) law or (iii) any material contractual restriction binding on or affecting
the Borrower.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution and delivery by the Borrower of this Amendment and performance by the
Borrower of the Credit Agreement (as amended hereby), except to the extent that
any such authorization, approval, action, notice or filing has been completed or
is immaterial.

(d) This Amendment has been duly executed and delivered by the Borrower. This
Amendment and the Credit Agreement (as amended hereby) are the legal, valid and
binding obligations of the Borrower enforceable against the Borrower in
accordance with their respective terms, subject to (i) bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general application
affecting the rights and remedies of creditors and (ii) general principles of
equity, regardless of whether applied in proceedings in equity or at law.

(e) There is no pending or, to the knowledge of the Borrower, threatened action,
suit, investigation, litigation or proceeding, including, without limitation,
any Environmental Action, affecting the Borrower or any of its Subsidiaries
before any court, governmental agency or arbitrator that (i) would reasonably be
expected to have a Material Adverse Effect (other than as disclosed in the
Borrower’s filings with the Securities and Exchange Commission, including on
forms 10-K, 10-Q, 8-K, and DEF 14A filed prior to the Effective Date) or
(ii) purports to affect the legality, validity or enforceability of this this
Amendment, the Credit Agreement (as amended hereby) or the consummation of the
transactions contemplated hereby and thereby.

(f) The Consolidated balance sheet of the Borrower and its Subsidiaries as at
December 31, 2014, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of PricewaterhouseCoopers LLP, independent public
accountants, and the Consolidated balance sheet of the Borrower and its
Subsidiaries as at March 31, 2015, and the related Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for the three months
then ended, duly certified by the chief financial officer of the Borrower,
copies of which have been furnished or made available to each Lender, fairly
present, in all material respects, subject, in the case of said balance sheet as
at March 31, 2015, and said statements of income and cash flows for the three
months then ended, to year-end audit adjustments and the absence of footnotes,
the Consolidated financial condition of the Borrower and its Subsidiaries as at
such dates and the Consolidated results of the operations of the Borrower and
its Subsidiaries for the periods ended on such dates, all in accordance with
generally accepted accounting principles consistently applied. Since
December 31, 2014, there has been no Material Adverse Change (other than as
disclosed in the Borrower’s filings with the Securities and Exchange Commission,
including on forms 10-K, 10-Q, 8-K, and DEF 14A filed prior to the Effective
Date).



--------------------------------------------------------------------------------

(g) the representations and warranties contained in Section 4.01(g), (h),
(i) and (j) of the Credit Agreement, as amended hereby, are correct in all
material respects (except to the extent such representations and warranties are
qualified by materiality in the text thereof, in which case such representations
and warranties shall be true and correct).

SECTION 4. Reference to and Effect on the Credit Agreement. (a) On and after the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in each of the Notes to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.

(b) The Credit Agreement and each of the Notes as specifically amended by this
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under the Credit Agreement, nor constitute a
waiver of any provision of the Credit Agreement.

(d) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Effective Date, the Borrower and the Agent shall treat (and the
Lenders hereby authorize the Agent to treat) this Amendment and the Advances as
not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i) with respect to any payments of United
States source income (within the meaning of FATCA) made by or on behalf of the
Borrower.

SECTION 5. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier or
other electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.

SECTION 6. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

YAHOO! INC. By  

/s/ Ken Goldman

  Name: Ken Goldman   Title: CFO



--------------------------------------------------------------------------------

Agreed as of the date first above written: CITIBANK, N.A., as Agent and a Lender
By  

/s/ Susan M. Olsen

Name:   Susan M. Olsen Title:   Vice President HSBC BANK USA,
NATIONAL ASSOCIATION, By  

/s/ David Wagstaff

Name:   David Wagstaff Title:   Managing Director BANK OF AMERICA, N.A., By  

/s/ Prayes Majmudar

Name:   Prayes Majmudar Title:   Director JPMORGAN CHASE BANK, N.A., By  

/s/ Nicolas Gitron-Beer

Name:   Nicolas Gitron-Beer Title:   Vice President GOLDMAN SACHS BANK USA, By  

/s/ Ryan Durkin

Name:   Ryan Durkin Title:   Authorized Signatory

 

6



--------------------------------------------------------------------------------

ANNEX A

SCHEDULE I

YAHOO! INC.

364-DAY REVOLVING CREDIT AGREEMENT

COMMITMENTS

 

Name of Initial Lender

  

Commitment

 

Citibank, N.A.

   $ 202,500,000.00   

HSBC Bank USA, National Association

   $ 202,500,000.00   

Bank of America, N.A.

   $ 115,000,000.00   

JPMorgan Chase Bank, N.A.

   $ 115,000,000.00   

Goldman Sachs Bank USA

   $ 115,000,000.00   

Total:

   $ 750,000,000.00   

 

7